Title: From Alexander Hamilton to George Washington, 21 December 1792
From: Hamilton, Alexander
To: Washington, George


Treasury Department, December 21, 1792. “The Secretary of the Treasury has the honor respectfully to submit … two Contracts between the Superintendant of the Lighthouse at New London, and Daniel Harris & Nathaniel Richards.… The Contract with Danl. Harris is for his compensation as Keeper of the Lighthouse, and that with Nathaniel Richards for supplying it with oil and other necessaries. The terms of both the objects appear to the Secretary reasonable.”
